          Case 1:21-cv-06122-ALC Document 8 Filed 07/29/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                          07/29/2021

 REGINALD JEAN-FELIX,

                                Plaintiff,
                                                                21-CV-6122 (ALC)
                    -against-
                                                             ORDER OF SERVICE
 GREAT LAKES HIGHER EDUCATION
 CORPORATION, ET AL.,

                                Defendants.

ANDREW L. CARTER, JR., United States District Judge:

        Defendant Pennsylvania Higher Education Assistance Agency d/b/a FedLoan Servicing

(“PHEAA”), by its attorney Adam B. Michaels of Hand Baldachin & Associates LLP, paid the

filing fees to remove this action from the Civil Court of the City of New York, County of New

York.

A.      Order of Service

        PHEAA represents that Defendants Navient, National Credit Services, Inc., and Coast

Professional, Inc., have been served. (ECF 4, at 9.)

        Because it is unclear whether the remaining Defendants listed in the notice of removal

have been served, the Court directs the Clerk of Court to issue summonses for Great Lakes

Higher Education Corporation, United States Department of Education, Default Resolution

Group, Sallie Mae, and USA Funds. Plaintiff is directed to serve the summons and complaint on

each Defendant within 90 days of the issuance of the summonses. If within those 90 days,

Plaintiff has not either served Defendants or requested an extension of time to do so, the Court

may dismiss the claims against Defendants under Rules 4 and 41 of the Federal Rules of Civil

Procedure for failure to serve and/or prosecute.
           Case 1:21-cv-06122-ALC Document 8 Filed 07/29/21 Page 2 of 3




B.     Order to File a Corrected Notice of Removal

       In the original Endorsed Complaint filed in the Civil Court of the City of New York,

County of New York, Plaintiff named the following parties as defendants: Great Lakes Higher

Education Corporation (listed twice); United States Department of Education; Coast

Professional, Inc.; Midsouth Adjustment Company, Co., Inc.; National Credit Services, Inc.;

FedLoan Servicing – Pennsylvania Higher Education Assistance Agency; Default Resolution

Group; Navient; Sallie Mae; and USA Funds. (See ECF 4-1.)

       For reasons unknown, Defendant PHEAA omitted defendants National Credit Services,

Inc. and Midsouth Adjustment Company, Co., Inc. from the caption of the Notice of Removal.1

The Court therefore directs PHEAA’s counsel, within 10 days, to refile a corrected Notice of

Removal naming all appropriate parties in the caption. At that stage, the Court may then issue a

second order directing the Clerk of Court to issues summonses for the omitted defendants that

have not been served.

                                         CONCLUSION

       The Court directs the Clerk of Court to issue summonses for Great Lakes Higher

Education Corporation, United States Department of Education, Default Resolution Group,

Sallie Mae, and USA Funds.

       The Court directs counsel for PHEAA, within 10 days, to file a corrected Notice of

Removal naming all appropriate parties in the caption.

       The Clerk of Court also is directed to mail a copy of this order to Plaintiff, together with

an information package.


       1
         PHEAA’s omission of National Credit Services, Inc. is particularly confusing since
PHEAA represents that National Credit Services, Inc. has been served in the state court and
consents to removal. (See ECF 4, at 9.)
        Case 1:21-cv-06122-ALC Document 8 Filed 07/29/21 Page 3 of 3




SO ORDERED.

Dated: July 29, 2021
       New York, New York

                                           ANDREW L. CARTER, JR.
                                           United States District Judge
